DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: emulsification part in claims 2-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Emulsification part will be treated as “an orifice” as support by the last paragraph of page 3 of applications specification, which recites “the emulsification part is an orifice…”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a power source generating at least one of an electric field, magnetic field, centrifugal force, laser, and vibration” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites a series of goals to be achieved and results to be obtained by the apparatus but does not provide the necessary structure to achieve the claimed goals. See MPEP 2173.05(g).
	Claims 7 and 12 recites the limitation "the property" in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "the channel".  The antecedent basis of this claim language is confusing as it is unclear if this is referring to “a microfluidic channel” recited in claim 1.
	Claims 8-11 depend from claim 7 and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buenger (US 6817753 B2).
Claim 1, Buenger discloses a housing (A, A’, F, E) defining the appearance of the apparatus and having a pump (B) on one side, the pump being operated by a user; 
an external-phase chamber (A or A’) provided in the housing, and storing an external-phase fluid forming the external phase of the emulsion substance; 
a dispersed-phase chamber (A or A’) provided in the housing, and storing a dispersed-phase fluid forming the dispersed phase of the emulsion substance; 
a microfluidic channel (c) providing a path for the external-phase fluid and the dispersed-phase fluid to flow for forming the emulsion substance by combining the external-phase fluid with the dispersed-phase fluid; and 
a tube (d) for discharging the emulsion substance from the microfluidic channel.

Claim 2, Buenger discloses wherein the microfluidic channel (c) comprises: an external-phase fluid delivery pipe (b) for the external-phase fluid entering from the external-phase chamber (A or A’) to flow; 
a dispersed-phase fluid delivery pipe (b) for the dispersed-phase fluid entering from the dispersed-phase chamber (A or A’) to flow; 
an intersection (c; Fig 1; Col. 4, ln 34-48; Multiple intersections present) at which the external-phase fluid flowing through the external-phase fluid delivery pipe and the dispersed-phase fluid flowing through the dispersed-phase fluid delivery pipe meet each other as a point where the external-phase fluid delivery pipe communicates with the dispersed-phase fluid delivery pipe; and 
an emulsification part (c; Col 1. ln 63 - Col 2, ln 65; Col 4, ln 34-48; opening at each intersection emulsifies fluids) communicating with the intersection, and emulsifying the external-phase fluid and the dispersed-phase fluid to form the emulsion substance.

Claim 3, Buenger discloses wherein the fluid channel further comprises: 
an emulsion substance delivery pipe (pipe present between c and d; Fig 1) one end of which is connected to the intersection and the other end of which is connected to the end of the tube is formed downstream of the intersection to provide a path for the emulsion to flow, with respect to the fluid flow; and 
the emulsification part (c; Col 1. ln 63 - Col 2, ln 65; Col 4, ln 34-48; opening at each intersection emulsifies fluids) is installed upstream of the emulsion substance delivery pipe, with respect to the fluid flow.

Claim 5, Buenger discloses wherein the emulsification part (See 112 above; C; FIG 1: Col 1. ln 63 - Col 2, ln 65; Col 4, ln 34-48) is adapted to: emulsify the external-phase fluid and the dispersed-phase fluid while making them flow in the same direction; 
emulsify the external-phase fluid and the dispersed-phase fluid by making them flow to cross each other; 
emulsify the external-phase fluid and the dispersed-phase fluid by adjusting the aspect ratio of the inlets for the external-phase fluid and the dispersed-phase fluid led to the intersection; 
form emulsion particles by making the dispersed-phase fluid or a fluid mixture of the dispersed-phase fluid and the external-phase fluid flow through the hole of a membrane; 
form emulsion particles by using a power source generating at least one of an electric field, magnetic field, centrifugal force, laser, and vibration (See drawing objection above); or 
form emulsion particles by changing fluid viscosity, interfacial tension, and wetness levels (Col . 2, ln 48 – Col 3, ln 65).

Claim 13, Buenger discloses wherein the external-phase chamber and the dispersed-phase chamber are installed to be separated by a separating wall (A, A’; FIG 1 wall shown diving A and A’) in the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buenger as applied to claim 1 above.
Claim 14, Buenger discloses the claimed invention except for the type of pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a pump based on its suitability for the intended use, since Buenger discloses making use of a common pump and the pumps claimed are common knowledge. MPEP 2144.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buenger, as applied to claim 1 above, and further in view of Suzuki (EP 2033706 A2).
Claim 4, Buenger substantially discloses the apparatus as claimed above but is silent on wherein the emulsification part is an orifice smaller than the intersection in width.
Suzuki teaches wherein the emulsification part is an orifice smaller than the intersection in width (Paragraph [0001], [0047] - [0049]: FIG 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buenger with change in size of the orifice as taught by Suzuki in order to provide better control of the emulsion particle diameter by changing the width.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buenger, as applied to claim 1 above, and further in view of Scott (US 2006/0021996).
Claim 6, Buenger substantially discloses the apparatus as claimed above but is silent on wherein the emulsion substance is discharged by means of negative pressure generated by pump operation, and the tube is manufactured with a transparent material to allow its user to inspect it visually from the outside.
Buenger discloses the claimed invention except for the type of pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a pump based on its suitability for the intended use, since Buenger discloses making use of a common pump and the pumps exerting negative pressure for dispensing are common knowledge. MPEP 2144.
Scott teaches the tube is manufactured with a transparent material to allow its user to inspect it visually from the outside (Paragraphs [0037]-[0038], [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buenger with transparent material as taught by Scott in order to enable the user to view the amount and mixture of liquid within the chamber.

Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buenger, as applied to claim 1 above, and further in view of Abate (WO 2009/120254).
Claim 7, Buenger substantially discloses the apparatus as claimed above but is silent on wherein the microfluidic channel has an internal wall with the property corresponding to the hydrophilicity of the external-phase fluid.
Abate teaches wherein the microfluidic channel has an internal wall with the property corresponding to the hydrophilicity of the external-phase fluid (Page 6, ln 14-22; FIGs 4A-4D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buenger with internal wall property as taught by Abate in order to provide efficient fluid formation.

Claim 8, the modified apparatus of Buenger teaches wherein the microfluidic channel is manufactured with a hydrophilic material for the hydrophilic fluid to flow toward the internal wall of the microfluidic channel where the external-phase fluid is a hydrophilic fluid (Abate: Page 6, ln 14-29; FIGs 4A-4D).

9. The apparatus of claim 8, wherein the water contact angle of the external-phase fluid against the internal wall of the fluid channel is in the range between 0 and 50 degrees; and the HLB value of a surfactant added to the emulsion substance is greater than 7.

10. The apparatus of claim 7, wherein the microfluidic channel is manufactured with a hydrophobic material for the hydrophobic fluid to flow toward the internal wall of the microfluidic channel where the external-phase fluid is a hydrophobic fluid.

11. The apparatus of claim 10, wherein the water contact angle of external- phase fluid against the internal wall of the microfluidic channel is in the range between 70 and 120 degrees; and the HLB value of a surfactant added to the emulsion substance is smaller than 7.

Claims 9 and 11, the modified apparatus of Buenger discloses the claimed invention except for contact angle and HLB value of the surfactant.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a contact angle between 0 and 50 degrees and 70 and 120 degrees respectively, in order to provide the desired channel surface properties since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a surfactant with an HLB value below 7 and above 7 respectively, in order to provide the desired hydrophilic/hydrophobic surfactant when added to the substance to improve its properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754